Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                                          
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 5, “at least two side holders” is vague and indefinite as to whether it is referring to the same left and right side holders of claim 1 or additional side holders thereof.  Claim 6 is rejected as well since it depend from rejected claim 5.  Additionally, regarding claim 6, line 1, “a light source” is vague and indefinite as to whether it is referring to the same light source of claim 1 or additional light source thereof.  
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lynch (US Publication no. 20210409851).  
Regarding claim 1, Lynch discloses a rod (100, figures 2-3) for mounting to a left side and a right side holder (end caps 501, figure 5 for example), comprising: an elongated rod body (504 and 508, figure 5) adapted to be held horizontally between the left side holder and right side holder (end caps 501, figure 5 for example); the  rod body (504 and 508) comprising at least one light transmissive portion (510, figure 5) on an outside surface of  the  rod body; and, at least one electrical light source (LED within the light panel 510, see paragraph [0068]) for providing light out through the light transmissive portion.
Regarding clam 2, the rod of claim 1, Lynch disclose wherein the  rod body (504 and 508, figure 5) is substantially cylindrical in its outer surface shape, and wherein  the  light transmissive portion (504) is generally flush with  the  outer surface shape (figure 5).
Regarding claim 5, the rod of claim 1, Lynch discloses wherein  the rod body (504 and 508, figure 5) is combined in a set also including at least two side holders (end caps 501, figure 5).
Regarding claim 9, the rod of claim 1, Lynch discloses wherein the rod body (504 and 508, figure 1) includes an adjustable length, and wherein the length is adjusted by an adjustable end cap (506, figure 6) at one end of the rod body.
Regarding claim 10, the rod of claim 9, Lynch discloses wherein the adjustable end cap (506, figure 6) includes a biasing device (507, figure 6) housed within the end cap, and wherein the biasing device includes a spring (507, figure 6).
Regarding claim 11, the rod of claim 1, Lynch discloses wherein the light source is turned on and off via a mobile application (see paragraphs [0045]-[0049]).
Regarding claim 12, the rod of claim 1, Lynch discloses wherein the light source has an adjustable brightness (paragraph [0049], “wherein the lighting mechanism is configured to support various hues, presentations (strobing, flashings, etc), and colors of lights being emitted at varying frequencies subject to the preference of user 102” ), and wherein the brightness is adjusted via a mobile application [108, and see paragraph ([0047]).
Regarding claim 13, the rod of claim 1, Lynch discloses wherein  the  rod body includes an audio speaker (503, figure 5).
Regarding claim 15, the rod of claim 1, Lynch discloses wherein  the  rod body is water resistant (see paragraph [0013] and {0048]) and includes at least one microphone (210, see paragraph [0048] which states that “sensor 210 may be a position sensor, pressure sensor, proximity sensor, thermometer, motion sensor, voice sensor (microphone) or any combination thereof configured to be communicatively coupled to processor 112”).
Regarding claim 16,  Lynch discloses a rod (100, figure 2) for mounting to a left side and a right side holder (end caps figures 2 and 3) , comprising:an elongated rod body (100) adapted to be held horizontally between the left side holder and right side holder;  the  rod body (100) comprising at least includes at least one audio speaker (214, figure 2); and, an electrical power source (211) to power the  audio speaker.
Regarding claim 18, the rod of claim 16, Lynch discloses wherein  the  rod body is water resistant (see paragraph [0013] and {0048]), and includes at least one microphone (210, see paragraph [0048] which states that “sensor 210 may be a position sensor, pressure sensor, proximity sensor, thermometer, motion sensor, voice sensor (microphone) or any combination thereof configured to be communicatively coupled to processor 112”).
Claims 1, 2, 5, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larson (US Patent no. 11162674). Larson discloses a rod (250, figure 2A) for mounting to a left side (152) and a right side holder (153), comprising: an elongated rod body (250) adapted to be held horizontally between the left side holder and right side holder; the  rod body comprising at least one light transmissive portion (251A, figure 3) on an outside surface of  the  rod body; and, at least one electrical light source (320, figure 3) for providing light out through the light transmissive portion.
Regarding clam 2, the rod of claim 1, Larson disclose wherein  the  rod body  (250, figure 2A) is substantially cylindrical in its outer surface shape, and wherein  the  light transmissive portion (251A, figure 3)  is generally flush with  the  outer surface shape.
Regarding claim 5, the rod of claim 1, Larson discloses wherein  the rod body (250, figure 2A) is combined in a set also including at least two side holders (152 and 153, figure 2A).
Regarding claim 16, Larson discloses a rod (250, figure 2A) for mounting to a left side and a right side holder (side holders 152 and 153 of figure 1), comprising: an elongated rod body (250, figure 2A) adapted to be held horizontally between the left side holder and right side holder; the rod body comprising at least includes at least one audio speaker (602C, figures 6A and 6B or 156 “the battery box includes other features such as a Bluetooth or WiFi speaker”, column 2, lines 9-10); and, an electrical power source to power the  audio speaker (see column 4, lines 64-68).

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horak (German Publication no. DE 202015000814 U1). Horak  discloses a rod for mounting to a left side and a right side holder (9, figure 3), comprising: an elongated rod body (1) adapted to be held horizontally between the left side holder and right side holder; the  rod body comprising at least one light transmissive portion (6) on an outside surface of  the  rod body; and, at least one electrical light source (3) for providing light out through the light transmissive portion.
Regarding clam 2, the rod of claim 1, Horak disclose wherein  the  rod body (1, figure 3) is substantially cylindrical in its outer surface shape, and wherein  the  light transmissive portion (6) is generally flush with  the  outer surface shape (figure 1).
Regarding claim 5, the rod of claim 1, Horak discloses wherein  the rod body (1) is combined in a set also including at least two side holders (9 and 2, figures 1 and 3).
Regarding claim 6, the rod of claim 5, Horak  discloses wherein at least one of  the side holders (2) comprises a light source (2) for providing light transmissible through  the  rod body and out through  the  light transmissive portion (6).
Regarding claim 7, the rod of claim 1, Horak  discloses wherein the rod body (1, figures 1-3) includes a battery compartment (2, figure 3) housed at one end of the rod body, wherein the battery compartment includes a screw cap (5) threadedly mounted to one end of the rod body, wherein the battery compartment is configured to receive one or more batteries (36, figure 2), and wherein the one or more batteries are held within the battery compartment by the screw cap.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US Publication no. 20210409851).  Lynch discloses a rod comprising all the claimed features of applicant’s invention as discussed above.
Regarding claim 3, the rod of claim 2, Lynch discloses wherein  the  rod body (504, 508, figure 5) is substantially cylindrical in its outer surface shape.  However, Lynch does not disclose the rod body has a diameter of about one and one-quarter inch, a length of at least 30 inches, and is sufficiently stiff to hold clothing on hangers across its length.  It would have been obvious to one of ordinary skilled in the art to have provided the rod of Lynch to be at diameter of one and one-quarter inch and  length of at least 30 inches long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, since the rod of Lynch is sufficiently stiff to hold shower curtains (312), it would have been obvious that such rod body also is stiff enough to hold clothing on hangers across its length. 
Regarding claim 4, the rod of claim 3, Lynch discloses wherein  the  light source comprises a plurality of Light Emitting Diodes (LEDs) (paragraphs [0048] and [0049]) within  the  rod body.
Regarding claim 17, the rod of claim 16, Lynch discloses wherein the  rod body (100) is water resistant (see paragraph [0013] and {0048]), and is sufficiently rigid to support a shower curtain ((312, figure 3).  However, Lynch does not disclose the rod body is at least four feet long.   Lynch does disclose the shower rod (100) is extendable (paragraph [0048]).   It would have been obvious to one of ordinary skilled in the art to have provided the shower rod of Lynch to be at or extended to least four feet long,  
since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 19, the rod of claim 17, Lynch discloses wherein  the  rod body is water resistant (see paragraph [0013] and {0048]), and includes at least one microphone (210, see paragraph [0048] which states that “sensor 210 may be a position sensor, pressure sensor, proximity sensor, thermometer, motion sensor, voice sensor (microphone) or any combination thereof configured to be communicatively coupled to processor 112”).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US Publication no. 20210409851)  in view of Horak (German Publication no. DE 202015000814 U1). Lynch discloses a rod comprising all the claimed features of applicant’s invention as discussed above.
Regarding claim 6, Lynch does not disclose wherein at least one of  the side holders comprises a light source for providing light transmissible through  the  rod body and out through  the  light transmissive portion.
Horak  discloses a rod for mounting to a left side and a right side holder (9, figure 3), comprising: an elongated rod body (1) adapted to be held horizontally between the left side holder and right side holder; the  rod body comprising at least one light transmissive portion (6) on an outside surface of  the  rod body; and, at least one electrical light source (3) for providing light out through the light transmissive portion; wherein  the  rod body (1, figure 3) is substantially cylindrical in its outer surface shape, and wherein  the  light transmissive portion (6) is generally flush with  the  outer surface shape (figure 1); wherein  the rod body (1) is combined in a set also including at least two side holders (9 and 2, figures 1 and 3); and wherein at least one of  the side holders (2) comprises a light source (2) for providing light transmissible through  the  rod body and out through  the  light transmissive portion (6). 
It would have been obvious to one of ordinary skilled in the art to have modify the rod of Lynch such that at least one of  the side holders comprises a light source for providing light transmissible through the rod body and out through  the  light transmissive portion as taught to be desirable by Horak as an alternative lighting arrangement.
Regarding claim 7, the rod of claim 1, Lynch discloses battery compartment (211, figure 2, 805, 904) on the rod body. However, Lynch does not disclose the battery compartment housed at one end of the rod body, wherein the battery compartment includes a screw cap threadedly mounted to one end of the rod body, wherein the battery compartment is configured to receive one or more batteries, and wherein the one or more batteries are held within the battery compartment by the screw cap.
Horak  discloses wherein the rod body (1, figures 1-3) includes a battery compartment (2, figure 3) housed at one end of the rod body, wherein the battery compartment includes a screw cap (5) threadedly mounted to one end of the rod body, wherein the battery compartment is configured to receive one or more batteries (36, figure 2), and wherein the one or more batteries are held within the battery compartment by the screw cap.
It would have been obvious to one of ordinary skilled in the art to have modify the battery compartment of Lynch such that the battery compartment includes a screw cap threadedly mounted to one end of the rod body, wherein the battery compartment is configured to receive one or more batteries, and wherein the one or more batteries are held within the battery compartment by the screw cap as taught to be desirable by Horak as an alternative battery compartment location.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US Publication no. 20210409851)  in view of Kurek (German publication no. DE 102019123440 A1). Lynch discloses a rod comprising all the claimed features of applicant’s invention as discussed above.  Additionally, Lynch discloses wherein the rod body includes a battery compartment (211, figure 2, 805, 904) housed within the rod body.  However, Lynch does not disclose wherein the battery compartment includes a pivotable door configured to cover the battery compartment, wherein the battery compartment receives one or more batteries, and wherein the one or more batteries are held within the battery compartment by the pivotable door.
Kurek discloses a rod body (121) comprising a battery compartment (200) housed within the rod body wherein the battery compartment includes a pivotable door (210, figure 2) configured to cover the battery compartment, wherein the battery compartment receives one or more batteries (300), and wherein the one or more batteries are held within the battery compartment by the pivotable door (210). It would have been obvious to one of ordinary skilled in the art to have modify the battery compartment of Lynch such that the battery compartment includes a pivotable door configured to cover the battery compartment, wherein the battery compartment receives one or more batteries, and wherein the one or more batteries are held within the battery compartment by the pivotable door as taught to be desirable by Kurek.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pegden et al ( US patent no. 10478019) further demonstrate system for supporting a shower rods with end rod support devices (13). Wicks (US Patent no. 4209099) further demonstrate system (6) for supporting extendable rod (10). 
Chien (US Publication no. 20080259615) discloses a rod (1-7 and 1-8, figure 1) for mounting to a left side and a right side holder (1-1, 1-2, figure 1), comprising: an elongated rod body (1-8) adapted to be held horizontally between the left side holder and right side holder; the  rod body comprising at least one light transmissive portion (openings on rod 1-7, 1-8) on an outside surface of  the  rod body; and, at least one electrical light source (1-3, figure 1) for providing light out through the light transmissive portion.  Tsibulevskiy et al (US Publication no. 20160143486) discloses a shower partition comprising a shower rod (20) wherein “Any and/or all elements as disclosed herein can be a part of, are, or include …water-resistant and/or waterproof coating” (paragraph [0070] in its entirety) and “comprises a sound input device, such as a microphone, for instance a waterproof or water resistant dynamic microphone” (see paragraph [0132], lines 4-6). The remaining cited art of record further demonstrate rod with lighting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc